Citation Nr: 1708123	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  06-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder, a panic disorder, depressive disorder, and dependent personality disorder.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1973. 

The Veteran testified at a March 2008 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.  

The Board denied the appeal for service connection for an acquired psychiatric disorder in June 2008.  The Veteran appealed.  In August 2009, the Veterans Claims Court granted a Joint Motion for Remand (JMR).  Pursuant to the actions requested in the JMR, the issue of entitlement service connection for an acquired psychiatric disorder was remanded to the Board for readjudication.

In March 2010, the Board again denied the claim for service connection for an acquired psychiatric disorder.  The Veteran again appealed.  In October 2010, the Veterans Court granted another JMR, finding that VA had not satisfied the duty to assist.  Specifically, the Court found that the Veteran had reported being treated by three private physicians and the record did not indicate that VA attempted to locate these records or ever advised the Veteran of their unavailability.  In February 2011, the Veteran waived any further attempts by the VA to obtain the medical records identified in the October 2010 JMR.

This appeal was remanded by the Board in March 2011, May 2013, and November 2016.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In December 2014, the Veteran executed a new power-of-attorney appointing Shannon Brewer, Attorney, as his representative for all VA claims.  This new appointment effectively revoked the prior appointment of Matthew Hill, Attorney.  See 38 C.F.R. 20.1304.  In May 2016, he requested a Board videoconference hearing as to the issue of entitlement to service connection for PTSD.  In November 2016, he withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD.

2. An acquired psychiatric disorder was not noted on entrance to service; a panic disorder did not clearly and unmistakably exist prior to service.

3. The current acquired psychiatric disorder, to include panic disorder, initially manifested during service and is etiologically related to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2016).

2. An acquired psychiatric disorder, to include a panic disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders "noted" at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as "noted," and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304. 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In short, the effect of 38 U.S.C.A. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  

In this case, the acquired psychiatric disorders on appeal and PTSD are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  

Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

The Veteran seeks service connection for PTSD.  While VA and private treatment records, as well as numerous VA examinations, indicate that he has been diagnosed with and treated for numerous acquired psychiatric disorders, there is no evidence of a current diagnosis of PTSD.  An August 2006 private psychological evaluation noted that the Veteran reported a previous diagnosis of PTSD associated with in-service trauma and included a diagnosis of rule out PTSD.  However, there is no subsequent discussion or diagnosis of PTSD contained in the evidence of record.  Instead, there is overwhelming evidence that his psychiatric symptoms are attributable to acquired psychiatric disorders other than PTSD.    

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted above, in some instances, laypersons are competent to provide etiological opinions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Insomuch as the Veteran has attempted to establish a diagnosis through his own lay assertions, he is not competent to diagnose PTSD due to the medical complexity of the matter.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  

In sum, the weight of the competent evidence demonstrates that the Veteran does not have a diagnosis of PTSD.  As there is no current disability, a discussion of any in-service incurrence or aggravation of a disease or injury or nexus is not needed.  Therefore, service connection for PTSD is denied.

Acquired Psychiatric Disorder Other Than PTSD

The Veteran contends that service connection is warranted for an acquired psychiatric disorder other than PTSD.  Specifically, he maintains that his psychiatric disorder first manifested during active service and has been continuous since separation from service.

First, the Veteran has a current acquired psychiatric disorder.  The medical evidence of record contains numerous diagnoses for a variety of acquired psychiatric disorders, to include current diagnoses of an anxiety disorder not otherwise specified (NOS), depressive disorder NOS, dependent personality disorder, personality disorder NOS, and panic disorder with agoraphobia.

Next, an acquired psychiatric disorder was not "noted" upon entrance to service.  Specifically, the Veteran entered service June 1971.  A service entrance examination dated in June 197l reflected a normal psychiatric evaluation.  On an entrance Report of Medical History, he denied having had or currently having depression or excessive worry or nervous trouble of any sort.  As no psychiatric symptoms or disorders were noted on the June 1971 entrance examination, he is presumed to have been in sound psychiatric condition when he entered service.  

When the presumption of soundness attaches, the burden falls on the government to rebut this presumption by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

A sick call treatment record dated in February 1973 reflected that the Veteran underwent a confinement physical and that he was undergoing psychiatric care.  The next day, he reported that he was seeing civilian psychiatrist for a nervous condition and that the physician prescribed him Valium.  A clinical record dated three days later indicated that he had been under treatment by a civilian psychiatrist and requested follow-up.  It was noted that he was in the brig for an unauthorized absence.

A service examination dated in March 1973 reflected a normal clinical evaluation and no psychiatric abnormality.  On a Report of Medical History, the Veteran acknowledged having had or currently having frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  He indicated that he had been treated for a mental condition and that he had been rejected for service because of physical, mental, or other reason.  As explanation, he wrote "I've been treated by [a] civilian psychiatrist.  Results unknown!"  He also wrote, "[c]ivilian psychiatrist has stated that I was unfit for military life."  The examiner indicated that a Medical Board was pending on the Veteran's unfitness for duty. 

A Medical Board Report Cover Sheet dated April 1973 reflects that the Veteran was active duty Marine Corps and discharged as unsuitable for service due to schizoid personality.  It was noted that the condition existed prior to entry and was not aggravated by service.

The Medical Board report reflects as follows: By history, the Veteran joined the service to escape the benevolent despotism of his father.  He began to experience increased anxiety over his separation from home and more discomfort with his military surroundings.  He had increased social isolation and no personal friendships, resulting in his impulsive unauthorized absences on two occasions.  He volunteered for duty to Spain and had progressively more anxiety.  He returned home for his grandfather's funeral and overstayed.

It was noted that the Veteran was seen by Dr. B. R. and Dr. M.R. in New York.  Dr. B.R. sent a letter to Dr. M.R. indicating that he felt service was exacerbating the Veteran's extreme anxiety state.  The Veteran consulted a Navy psychiatrist in February 1973 who found no psychiatric illness.  The Veteran had more unauthorized absences and was confined at Parris Island.

Pertinent background information showed that the Veteran grew up with a markedly neurotic disposition and that his second year in high school he became increasingly inhibited, self-conscious, and self-doubting.  It was noted that "[p]resently his attitude seems to be a rather typical one for him in that he tends to displace his anxiety on to his surrounding and idealizes the home situation he left." 

A psychiatric evaluation was performed and the diagnosis was schizoid personality disorder, moderate, manifested by a marked tendency to withdraw and introversion in social or competitive situations, in response to marked underlying anxiety.  The disorder was reported to have existed prior to entry into service.  The Medical Board determined that the Veteran had no disability which was the result of an incident in service or which was aggravated thereby.  Service personnel records dated May 1973 reflect that he was given a medical discharge.

The record reflects no indication that the Veteran received psychiatric care since service.  In April 2005, he filed an original VA claim.  He denied combat service.  In June 2005, he filed a claim for service connection for a psychiatric disorder and believed that his acute anxiety, agoraphobia, and depression were aggravated by "what I observed in service."  He stated that he witnessed a serviceman cut his wrist in basic training and a fight between two servicemen in a bathroom causing eye injury from broken glasses to one man and a cut on the hand to the other man.  He reported that he could not have a bowel movement for eight days thereafter.

In a September 2005 VA psychiatric examination, the examiner reviewed the service treatment records and interviewed the Veteran.  By history, the Veteran left school in the tenth grade because he felt uncomfortable and overwhelmed with it.  The examiner noted the service treatment history for personality disorder and the personnel history of several absences without leave.  Post-service, he indicated that he had been married for 22 years with two children.  He was divorced and had custody of his teenage daughter.  He reported that he operated a landscape business for over 20 years with his wife and more recently a coin-operated Laundromat that had gone into bankruptcy.

A clinical evaluation was performed and the diagnoses were generalized anxiety disorder, depressive disorder NOS, and personality disorder.  The examiner opined that the Veteran had depressive, anxiety, and social withdrawal symptoms since his early years based on the service treatment records and his interview of the Veteran.  The examiner indicated that these symptoms seemed to persist to this day and the Veteran had a decline since he lost the support of his wife and business.

On VA psychiatric examination in December 2005, the Veteran reported that he had trauma from watching a fellow Marine cut his wrist and seeing a fight in which a fellow Marine had his glasses pushed into his eyeball.  The examiner noted that neither of these incidents was reported during psychiatric evaluation in service.  He denied combat service.  He complained of anxiety, worry, and trouble sleeping.  By history, he and his ex-wife had a successful landscape business for many years and he had no psychiatric treatment during that time.

A clinical evaluation was performed and the diagnoses were generalized anxiety disorder, depressive disorder (not otherwise specified), and dependent personality disorder.  The examiner commented that the Veteran had a very strong dependent personality disorder, previously diagnosed as a schizoid [personality] in service.  It was noted that he functioned well when he was married, but now that his wife had left him he had developed anxiety and depressive symptoms.

The examiner indicated that the Veteran had poor defense mechanisms in dealing with his problems and was now trying to create new reasons for the Marine Corps to be the cause of his mental problems today (i.e. seeing a fellow Marine cut his wrist or seeing glasses pushed through an eyeball).  The examiner opined that the Veteran entered service with anxiety and that active duty service did not cause or permanently aggravate it.  As a rationale, the examiner noted that the Veteran gave a history of social problems prior to service entry during his in-service evaluation, and that he functioned well for many years after service until recently when his wife left him.

Private psychological evaluation dated August 2006 reflects, by history, that the Veteran's father was physically and emotionally abusive, the Veteran quit school after 10th grade, and he had combat service in Vietnam as an anti-tank specialist.  The Veteran reported that he saw a psychiatrist in the 1970s, had psychological counseling for depression in the 1980s and 1990s, and recently underwent VA psychological examination in August 2005.  By history, he had depression and anxiety that began in 1972, exacerbated by chronic pain and physical limitations.  He reported a previous diagnosis of PTSD associated with in-service trauma. Diagnoses included depressive disorder, anxiety disorder, and rule/out PTSD.

In March 2008, the Veteran testified that he had no defects, mentally or otherwise, upon entry into service, and that he first had problems with anxiety and depression in boot camp.  He denied any psychiatric treatment prior to service and stated that he was first treated for a mental disorder in the 1980s and treated with Zoloft.  He denied any current treatment for anxiety or depression and could offer no explanation for the service records showing problems prior to service.  He stated that he came from a pretty normal family.  

In January 2011, the Veteran was evaluated by Dr. E.T., a private psychiatrist. The psychiatrist reviewed the claims file prior to an in-person evaluation.  During the evaluation, the Veteran denied a history of in-patient psychiatric treatment, and reported starting out-patient psychiatric treatment in 1973.  The private psychiatrist diagnosed panic disorder, depressive disorder NOS, and personality disorder NOS.  He stated that the Veteran's panic disorder started during service and was seen as separate from the personality disorder.  

He opined that "the personality disorder arose at sometime around the age of seventeen when the Veteran" was in service.  He explained that no personality disorder has panic attacks as a symptom. Therefore, the panic attacks were related to the panic disorder, which was separate from the personality disorder.  He further opined that the panic attacks that the Veteran experienced on active duty were the onset of the current panic disorder.  

In an August 2011 VA psychiatric examination, the examiner diagnosed an anxiety disorder NOS, depressive disorder NOS, and dependent personality disorder.  She noted that the Veteran reported having panic attacks since Marine Corps boot camp.  She opined that it was not possible to differentiate what symptoms were attributable to each diagnosis, explaining that the Veteran's dependent personality disorder was worsened after his divorce.  The anxiety and depression were exacerbated by his need to be around his brother.

In an April 2012 addendum to the August 2011 VA examination report, the examiner opined that the Veteran's anxiety disorder NOS and depressive disorder NOS were not caused by or a result from onset during service.  She stated that this opinion was based on a review of the Veteran's medical records.  She noted that he was seen by a psychiatrist prior to discharge from service, acknowledged having anxiety and depression prior to entering service, and had seen mental health practitioners prior to entering service.  She concluded that the Veteran's problem with anxiety and depression started prior to service.  

In August 2012, the Veteran stated that his anxiety had been continuous and severe since service.  He stated that he tried to hide his anxiety but that it caused occupational impairment such that he was unable to hold down a job for more than six months.  The only way he was able to maintain employment was if he was self-employed.  He stated that his work as a landscaper enabled him to be outside and by himself if he had a panic attack.  He relayed that he had worked in 1986 as a car salesman and was very successful.  However, he stated that the responsibilities of the job caused severe anxiety and he would have panic attacks, leading to his resignation.  He stated that the reason for the long delay between his separation from service and initial claim for benefits was that he did not know for many years that he was entitled to benefits.

In an August 2012 letter, a private psychologist, Dr. J.M., opined that, based on a review of the entire record, the Veteran's panic disorder began during service and has been continuous since service.  The psychologist gave a detailed history and addressed each of the medical opinions that were of record at that time.  He stated that the psychiatrist who made the diagnosis of schizoid personality during service used language more descriptive of a neurotic disorder than of a schizoid personality disorder.  He compared the language used by the psychiatrist during service with the descriptions of schizoid personality disorder, anxiety neurosis, and neurosis generally from DSM-II, the reference in use at the time.  

The examiner concluded that the Veteran was suffering from anxiety during service, citing the notations from his service records that the Veteran was "quite anxious and socially isolated," that "during the first few months in service he began to experience increasing anxiety over his separation from home," "he responded to his increasing anxiety with increasing social isolation," and "his anxiety impelled him to impulsively go to [unauthorized absence] on two occasions."  Dr. J.M. further noted that the record indicated that "rather than being able to make use of the opportunities in Spain, he became progressively more anxious, threatened by his environment and more [r]eclusive."  Other supporting evidence from the record that was cited by Dr. J.M. included the statements that the Veteran "was lonely and depressed and again could not make and friends.  There was also underlying sexual anxiety."  

Dr. J.M. noted that the Veteran's Medical Evaluation Board records indicated that the private psychologist he was evaluated by during service "sent a letter to the psychiatrist indicating his concern over [the Veteran] because of what he felt was an extreme anxiety state which was being exacerbated by his service in the Marine Corps."

In December 2013, the August 2011 VA examiner provided another addendum opinion.  She opined that the Veteran's anxiety disorder NOS and depressive disorder NOS were at least as likely as not permanently aggravated by service.  However, the stated rationale did not support the stated opinion and would only support a negative nexus opinion.  Therefore, this opinion is internally inconsistent and of lesser probative value.

In January 2014, a new VA examiner stated that "the rationale in the December 2013 examination that the Veteran's mental condition was permanently aggravated by active duty service was in error."  She went on to say that the opinion in December 2013 "was that it was less likely than not permanently aggravated by service as the Veteran acknowledged having anxiety and depression prior to service" and had also seen mental health practitioners prior to entering service.  She concluded that the Veteran's problem with anxiety and depression started prior to service.  

While this opinion purports to correct and clarify the inconsistencies in the December 2013 VA medical opinion, it is not clear whether this opinion was based on a conversation with the December 2013 VA examiner or was solely based on the new VA examiner's independent review of the evidence and conclusions.  As the plain language of the opinion purports to be a clarification of the December 2013 VA medical opinion and there is no evidence that the December 2013 VA examiner was consulted, this opinion has minimal probative value.  To the extent that it reflects the writer's own opinion, the rationale for the opinion was unclear, and it is assigned lesser probative value.

In March 2014, the January 2014 VA examiner provided a new medical opinion.  She opined that the Veteran's acquired psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, she noted that the military psychiatrist indicated that, based on the December 2005 VA examination, "the Veteran came into the military with anxiety.  Just as the psychiatrist stated in his evaluation, the military did not cause his anxiety nor did it permanently aggravate it."  She also noted that the December 2005 VA examination indicated that for years after service "the Veteran was functioning well when he was married and he and his wife had a thriving landscape design business.  Now that she has left him, his dependency needs are not being met and he has developed anxiety and depressive symptoms."  

Finally, she noted that the August 2011 VA examiner found that his mental health conditions were not related to service.  Therefore, she concluded that the medical evidence of record indicated that the Veteran "suffer[ed] from dependent personality, anxiety, and depression" which had its onset prior to service.  She stated that she was not able to locate any evidence which would support any opinion that his military experience aggravated his mood.  She concluded that "his anxiety and depression appear very much related to his personality disorder and not related to his military experience."  

The Board notes that this opinion was solely based on a review of the Veteran's VA treatment records.  She did not review the VA claims file; therefore, she was not aware of and did not consider his lay statements and the numerous private medical opinions.  In addition, the only stated rationale for this opinion was the conclusions of the prior VA examiners.  As this opinion was based on a limited review of the record and the only stated rationale was the conclusions of the prior VA examiners, the March 2014 VA medical opinion has limited probative value.

In March 2014, Dr. J.M. provided a second assessment based on a new evaluation of the Veteran and a review of the claims file.  He stated that the Veteran angered easily at the mention of any pre-existing condition, stating that he did not see anyone before service, only while on leave during service.  The Veteran repeatedly insisted that "what had been recorded at Parris Island in April of 1973 about having seen civilian mental health practitioners prior to enlistment was false-that the author of that note was mistaken and that he (the veteran) was referring to the practitioners found for him when he was on leave."  When asked about the origin of his anxiety, the Veteran said that "the anxiety started when I couldn't believe the fight among us.  The other Marine cutting his wrists.  That started anxiety, additional fighting between black and white, north and south.  I saw such internal fighting.  Developed anxiety, couldn't breathe.  In boot camp."  

Dr. J.M. concluded that he continued to believe that, based on his review of the evidence and interview, the Veteran's panic disorder began while he was on active duty.  He further opined that there was no, and could not have been, aggravation beyond normal progression during his service because there was no pre-service health condition in the first place.  He stated that because the symptoms of the various psychiatric diagnoses are inextricably intertwined, it was impossible to differentiate what portion of the Veteran's occupational and social impairment was cause by the panic disorder versus the personality disorder.  He stated that the notations in the Medical Board report regarding pre-existing mental health treatment have been unequivocally taken as fact by every VA examiner since September 2005 through the present; however, the Veteran during his interview categorically denied that he was treated by mental health practitioners prior to service, or that he had any mental health problems prior to service.  

Dr. J.M. stated that even if the Veteran did have pre-existing mental health conditions upon entrance to service, no such condition was noted on the entrance examination, so any pre-existing condition should be considered to be baseline and asymptomatic at that time.  He opined that it was more likely than not that the Veteran's in-service symptoms rose to the level of a non-temporary aggravation beyond normal progression.  He noted that the Veteran was prescribed medication by a civilian psychiatrist during service for a "nervous condition."  He also noted that the Veteran's March 1973 examination noted frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

The Medical Board report stated that the Veteran did reasonably well during his first few months of active duty; however, he began to experience psychiatric symptoms including increasing anxiety, increasing social isolation, and depression.  He opined that all of these incidences, taken together, constitute non-temporary aggravation beyond normal progression.  The private psychiatrists stated that the Veteran had multiple mental health diagnoses, and because the symptoms of these diagnoses were inextricably intertwined, it was impossible to differentiate what portion of his occupational and social impairment was caused by panic disorder versus personality disorder.  He stated that his opinions were within a high degree of certainty.  In addition to his long and detailed opinion, Dr. J.M. submitted an extensive curriculum vitae.  

After a review of all the evidence of record, there is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted service.  While there is evidence of record that the Veteran reported receiving psychiatric treatment prior to service, the Medical Board's notation that the Veteran had apparently been seen by a civilian psychiatrist prior to service does not amount to a clinical diagnosis.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding a veteran's report of a preexisting psychiatric condition does not constitute evidence that such did in fact preexist service); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

The September 2005 VA examiner concluded that the Veteran had depressive, anxiety, and social withdrawal symptoms since his early years, based on the service treatment records and his interview of the Veteran.  The December 2005 examiner also opined that the Veteran's acquired psychiatric disorder preexisted service and that service did not cause or permanently aggravate it, explaining that the Veteran gave a history of social problems prior to service during his in-service evaluation, and that he functioned well for many years after service until recently, when his wife left him.  The April 2012 VA addendum medical opinion indicated that the Veteran's problem with anxiety and depression started prior to service, noting that the Veteran was seen by a psychiatrist prior to discharge from service, acknowledged having anxiety and depression prior to entering service, and had seen mental health practitioners prior to entering service.  

In contrast, Dr. E.T. opined in January 2011 that the Veteran's panic disorder started during service and was seen as separate from the personality disorder, explaining that panic attacks, as the Veteran experienced during service, were not a symptom of a personality disorder.  Therefore, he concluded that the panic attacks during service were a symptom of the separate panic disorder, which initially manifested during service.  However, the January 2011 opinion from Dr. E.T. stands in contrast to the August 2011 examiner's opinion that it was not possible to differentiate what symptoms were attributable to the Veteran's diagnosed anxiety disorder NOS, depressive disorder NOS, and dependent personality disorder.  

Further evidence in support of a finding that the Veteran's acquired psychiatric disorder did not clearly and unmistakably preexist service includes the August 2012 opinion from Dr. J.M. that the Veteran's panic disorder began during service.  He noted that the service records included numerous notations of anxiety symptoms, supporting a finding that the panic disorder began during service.  In March 2014, Dr. J.M. again opined that the panic disorder began during service, noting that the Veteran denied having been treated by mental health practitioners prior to service or that he had any mental health problems prior to service. 

Given the numerous conflicting VA and private medical opinions of record regarding whether the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted service and the Veteran's statements denying symptoms of or treatment for an acquired psychiatric disorder prior to entrance to service, the evidence does not clearly and unmistakably establish that an acquired psychiatric disorder preexisted service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).  The numerous conflicting medical opinions of record make it clear that the preexistence of an acquired psychiatric disorder is debatable.  Therefore, the Board does not reach the question of whether any preexisting disability was aggravated by service and the issue is one of direct service connection for an acquired psychiatric disorder.

Turning to the issue of direct service connection, the weight of the evidence demonstrates that the Veteran's panic disorder is etiologically related to service.  While the September 2005 VA examiner opined that the anxiety symptoms preexisted service, the examiner further stated that these symptoms "seem to persist to this day," indicating a link between the psychiatric symptoms the Veteran manifested during service and current complaints.  Dr. E.T. opined in January 2011 that the Veteran's current panic disorder started during service, explaining that the panic attacks that he experienced while on active duty were the onset of the current panic disorder.  

In August 2012, the Veteran stated that his anxiety symptoms had been continuous since service.  Dr. J.M. opined in August 2012 that the panic disorder began during service and had been continuous since service.  In March 2014, Dr. J.M. again stated, with a high degree of certainty, that the panic disorder began while the Veteran was on active duty.  Dr. J.M.'s private medical opinions were adequate for evaluation purposes.  Specifically, Dr. J.M. reviewed the claims file and interviewed the Veteran.  There is no indication that he was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  Moreover, the evidence indicates that he has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, Dr. J.M.'s opinion as to nexus is of great probative value.  

The negative medical evidence of record includes the December 2005 examiner's opinion that active duty service did not cause the Veteran's anxiety as he entered service with anxiety.  As the rationale for this opinion is that an anxiety disorder was a preexisting condition and the Board finds that the evidence does not support a finding that the acquired psychiatric disorder preexisted service, this opinion has minimal probative value.  For these reasons, the weight of the evidence of record supports a finding that the acquired psychiatric disorder, to include a panic disorder, manifested during service and is etiologically related to service.  

With respect to the Veteran's personality disorder diagnosed in service and in the various VA and private medical opinions of record, personality disorders are not a disease or injury under VA regulations and therefore not a disability for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be awarded based upon probative evidence showing that another psychiatric disorder was incurred or aggravated in service or superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  

The January 2011 private psychiatrist, Dr. E.T., and March 2014 private psychologist, Dr. J.M., both attributed the Veteran's panic attacks to his panic disorder instead of the personality disorder.  However, the overwhelming evidence of record indicates that it is otherwise not possible to differentiate what symptoms were attributable to the Veteran's personality disorder versus his panic disorder.  Dr. J.M. further opined that because the symptoms of the Veteran's various psychiatric diagnoses were inextricably intertwined, it was impossible to differentiate what portion of the Veteran's occupational and social impairment was caused by the panic disorder versus the personality disorder.  For these reasons, separate service connection for a personality disorder is not warranted.  

In addition, service connection is not separately warranted for the Veteran's other diagnosed acquired psychiatric disorders, to include general anxiety disorder, and depressive disorder, due to it not being possible to differentiate what symptoms were attributable to these diagnoses versus the service-connected panic disorder.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As discussed above, the Veteran's panic disorder was not noted upon entry into service, and the evidence of record does not clearly and unmistakably establish that a panic disorder existed prior to service.  Accordingly, he was presumed sound at service entrance.  Further, the evidence is in equipoise that the first manifestation of a panic disorder occurred during active service and the current symptoms are related to service.  Accordingly, the weight of the evidence supports a finding that the Veteran's acquired psychiatric disorder, to include a panic disorder, manifested during and is etiologically related to active service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include a panic disorder, is warranted.

Duties to Notify and to Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The RO notified the Veteran in July 2005 and August 2012 letters of the evidence needed to substantiate these claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the service, VA and private treatment records, private medical opinions, and lay statements.  The Veteran was afforded VA examinations in September 2005, December 2005, and August 2011.  The August 2011 VA examiner provided addendum medical opinions in April 2012 and December 2013.  A VA medical opinion without an examination was also obtained in January 2014, with an addendum opinion provided in March 2014.  

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to include panic disorder, is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


